PER CURIAM.
We reverse appellant’s habitual offender sentences in two cases, 94-727CF A02 and 93-13236CF A02, imposed upon his probation revocation. At the time of appellant’s original conviction and sentence in these cases, there was no determination of habitualization *1009made by the trial court nor does the record reflect knowledge by appellant at that time of the mandatory minimum sentence and loss of gain time. See State v. Blackwell, 661 So.2d 282 (Fla.1995).
GUNTHER, C.J., and GLICKSTEIN and DELL, JJ., concur.